Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-15-00775-CV

                                    IN RE Armando BENAVIDES

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Rebeca C. Martinez, Justice

Delivered and Filed: December 23, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 9, 2015, relator Armando Benavides filed a petition for writ of mandamus

complaining of the final judgment signed by the trial court on September 16, 2015, and the

accompanying findings of fact and conclusions of law signed on November 17, 2015, in the

underlying dispute involving a mediated settlement agreement. The court has considered relator’s

petition for writ of mandamus and is of the opinion that relator is not entitled to mandamus relief.

Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                      PER CURIAM




1
 This proceeding arises out of Cause No. 06-03-44411, styled Armando Benavides v. Anselmo Benavides, Antonio
Benavides and A.T. Trucking, L.L.P., pending in the 79th Judicial District Court, Jim Wells County, Texas, the
Honorable Richard C. Terrell presiding.